DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 02/03/2021, with respect to claims 1 and 20 have been fully considered and are persuasive. The rejections of claims 1 and 20 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. A hearing device comprising: a housing having a sound opening disposed in a portion configured to contact a user’s ear;
a sound-producing electro-acoustic transducer disposed in the housing, the transducer configured to generate an acoustic signal in response to an electrical excitation signal applied thereto, 
wherein [[an]] the acoustic signal generated by the transducer emanates into the user’s ear via the sound opening;
a retention flange coupled to the housing, the retention flange defining a retention space; 

a ferrule disposed about an end portion of the conduit, and the ferrule fixed along an axial dimension of the conduit; 
a bushing having a portion disposed at least partially about at least a portion of the ferrule, the bushing formed of a soft material relative to a hardness of a material of the ferrule, 
at least the portion of the bushing disposed in the retention space and captured by the retention flange, 
wherein at least a portion of the bushing is located between the retention flange and at least the portion of the ferrule, and wherein the conduit is fixed relative to the housing.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1. For example, the closest prior art of record, Aoyagi et al (US PUB 20150104035) discloses a hearing device comprising: a housing having a sound opening, a sound-producing electro-acoustic transducer disposed in the housing and configured to generate an acoustic signal in response to an electrical excitation  fixed along an axial dimension of the conduit.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: a retention flange coupled to the housing, the retention flange defining a retention space; a conduit disposed about an electrical wire electrically coupled to the transducer; the ferrule disposed about an end portion of the conduit, a bushing having a portion disposed at least partially about at least a portion of the ferrule, the bushing formed of a soft material relative to a hardness of a material of the ferrule, at least the portion of the bushing disposed in the retention space and captured by the retention flange, wherein at least a portion of the bushing is located between the retention flange and at least the portion of the ferrule, and wherein the conduit is fixed relative to the housing.

Claims 2-19 are allowed based on their respective dependency from claim 1.

Claim 20 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 20. For example, the closest prior art of record, Aoyagi et al (US PUB 20150104035) discloses a n electrical conduit strain relief structure for a hearing device, the strain relief structure comprising: a conduit connectable to the hearing device; a ferrule fixed rotationally relative to the conduit along an axial dimension of the conduit.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 20: the ferrule is disposed about an end portion of the conduit, a retention flange defining a retention space, a bushing having a portion disposed at least partially about at least a portion of the ferrule, the bushing formed of a soft material relative to a hardness of a material of the ferrule, at least the portion of the bushing, disposed about at least the portion of the ferrule, disposable and retainable in the retention space, wherein, when the bushing is disposed in the retention space, at least a portion of the bushing is located between the retention flange and at least the portion of the ferrule and the conduit is fixed relative to the hearing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.